Citation Nr: 0429932	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondrocalcinosis, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).

In April 2004, the veteran testified at a travel board 
hearing before the Board.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran essentially contends that the disability 
evaluations assigned for his chondrocalcinosis and residuals 
of a right ankle fracture do not accurately reflect the 
severity of those disabilities.  Additionally, the veteran 
also claims that he is entitled to a total disability 
evaluation based on individual unemployability (TDIU) as a 
result of his service-connected disabilities.  

A review of the record leads the Board to conclude that 
additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claims at this time.  

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims file reveals that, although the RO 
sent the veteran a letter concerning his claim for TDIU in 
March 2001, the veteran has not been properly notified of the 
provisions of the VCAA with regard to his increased rating 
claims.  Specifically, the Board observes that the RO failed 
to inform the veteran of the evidence needed to substantiate 
his claims for increased evaluations for chondrocalcinosis 
and residuals of a right ankle fracture, the veteran's rights 
and responsibilities under the VCAA, and whose responsibility 
it would be to obtain evidence.  Accordingly, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty-to-notify and duty-to-
assist provisions enacted by the VCAA.

In addition, while the veteran testified in April 2004 that 
he had not seen anybody in a year for his service-connected 
disabilities, he did state that he went to the emergency room 
when his knees and ankles swelled up.  As these records are 
relevant to the veteran's claims, an attempt should be made 
to associate them with the veteran's claims file.

Further, the veteran was afforded VA examinations in May 
1999, December 2000 and June 2001 to evaluate the current 
level of disability associated with his chondrocalcinosis and 
residuals of a right ankle fracture.  However, the 
examination report does not adequately address functional 
impairment of the right ankle including impairment from 
painful motion, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

As a final matter, with regard to the claim for TDIU, this 
issue is considered inextricably intertwined with the claims 
for increased ratings for the veteran's service-connected 
disabilities, and the claims must, therefore, be decided 
together. Further adjudication of the TIDU claim will, 
therefore, be postponed until the Remand action is completed.

Accordingly, the claim is REMANDED for the following actions:

1.  The RO should inform the veteran of 
the evidence needed to substantiate his 
claims for increased evaluations for 
chondrocalcinosis and residuals of a 
right ankle fracture, the veteran's 
rights and responsibilities under the 
VCAA, and whose responsibility it would 
be to obtain evidence.  

2. Appropriate steps should be made to 
contact the veteran and obtain the names 
and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his service-connected disabilities 
since October 2002.  Those records should 
be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of any unsuccessful efforts 
in this regard.

3. Arrangements should be made for a VA 
examination by an appropriate specialist 
in order to ascertain the current nature 
and extent of severity of the veteran's 
right ankle disability.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to the examiner.
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including, 
specifically, active and passive range of 
motion, recorded in degrees.  Functional 
limitations due to symptoms of the 
service-connected disability should be 
thoroughly evaluated.

It is requested that the examiner address 
the following matters:

Does the service connected right ankle 
disability cause objectively weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner must so 
indicate.

With respect to subjective complaints of 
pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



